Fourth Court of Appeals
                                    San Antonio, Texas
                                            May 1, 2017

                                       No. 04-17-00106-CV

                                        Richard TAYLOR,
                                            Appellant

                                                  v.

                                   CITY PUBLIC SERVICE,
                                          Appellee

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-18094
                          Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        The reporter’s record was originally due March 27, 2017 but was not filed. On April 11,
2017, the court reporter filed a notification of late record stating the record was not filed because
appellant has not requested the record nor has appellant paid or made arrangements to pay the
reporter’s fee to prepare the record and that appellant is not entitled to the record without paying
the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        Accordingly, we ORDER appellant to provide written proof to this court on or before
May 11, 2017 that either: (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee; or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due thirty days after the clerk’s record is filed in this
court, and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel and the court
reporter.



                                                       _________________________________
                                                       Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court